[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 186 
The compensation to which the plaintiff is entitled for publishing the advertisement of the tax sale in Ulster county is governed by chapter 831 of the Laws of 1869.
The provision in the sixth section of chapter 65 of the Laws of 1878, that "the publishing of the said notice is not to exceed the sum of $2 for each newspaper so publishing each of the several notices," is a limitation for the protection of the owners of property advertised for taxes and not an authority to the treasurer to subject the property advertised to expenses for advertising beyond the sum fixed by the act of 1869. The two acts are not inconsistent and are to be construed together. This conclusion leads to an affirmance of the order of the General Term.
The action is brought against the defendant in his official character, and the plaintiff disclaimed on the trial any right to charge him personally on the contract alleged. The contract was beyond the scope of his authority as treasurer and was not binding upon him in his official character or upon the county of Ulster. (Boots v. Washburn, 79 N.Y. 207.)
The order should be affirmed and judgment absolute for the defendant.
All concur, except EARL, J., not voting.
Order affirmed and judgment accordingly.